July 19, 1909. The opinion of the Court was delivered by
The facts are thus stated in the record:
"This is an action on an alleged promissory note, of which a copy is set out as an exhibit herein. On the trial of the case before Judge R.W. Memminger, after plaintiff had proved the execution and delivery of the note sued on, the defendant's attorney commenced to cross-examine the plaintiff, who was a witness, on the stand, with reference to the matters set up in the answer of the defendant as a defense, whereupon the attorney for the plaintiff objected to the questions and answers, on the ground that the same tended to vary and contradict the terms of the written note sued on. After argument, the Court held that the defense set up in the answer was not a valid defense, as it sought to vary the terms of the instrument sued on, and sustained the objections to the questions propounded on cross-examination, and refused to allow any further testimony in support of the answer. Plaintiff then closed, whereupon the defendant offered the witnesses, R.C. Sarratt, president of the Farmers' Oil Mill, and T.G. McCraw, also an officer thereof, with whom the contract between plaintiff and the defendant was made, to prove the defense set up in the answer. The Court refused to allow testimony by said witnesses in support of the answer on the grounds above set out, and directed the jury to find a verdict for the plaintiff for the full amount sued for, which was done. Defendant's attorneys then moved for a new trial, upon the grounds that the answer contained a complete defense and that there was ambiguity enough in the terms of the note to give defendant the right to prove by parol what the contract really meant. The motion was refused, and judgment entered upon the verdict. From the *Page 209 
refusal of the motion for a new trial, and the judgment, defendant gave due notice of intention to appeal to the Supreme Court."
The reasons assigned by his Honor, the Circuit Judge (which will be reported) are satisfactory to this Court, and the appeal is dismissed.